Citation Nr: 1040860	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach disability, 
to include as secondary to medications taken for other service-
connected disabilities.

2.  Entitlement to an initial compensable disability rating for 
hypertension.

3.  Entitlement to an initial compensable disability rating for 
tachycardia.

4.  Entitlement to an initial compensable disability rating prior 
to March 16, 2006, and in excess of 10 percent therefrom for 
peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial compensable disability rating prior 
to March 16, 2006, and in excess of 10 percent therefrom for 
peripheral neuropathy of the left lower extremity.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that, in pertinent part, granted service connection 
for hypertension, tachycardia, neurological deficit to the right 
lower extremity associated with a low back condition, and 
neurological deficit to the left lower extremity associated with 
a low back condition, and assigned each disability a 
noncompensable (0 percent) disability rating, effective June 1, 
2005.  The RO also denied service connection for a stomach 
condition.  

In a July 2007 rating decision, the RO granted a pair of 10 
percent disability ratings for peripheral neuropathy of each 
lower extremity associated with degenerative disc disease of the 
lumbar spine, both effective March 16, 2006.  As higher ratings 
are available for these disabilities prior to and since March 16, 
2006, the claims remain before the Board.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).

As the appeal involves a request for higher initial ratings 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As the record reflects the Veteran's assertion that he has a 
stomach disorder secondary to medications for certain service-
connected disabilities, the Board has recharacterized the issue 
as stated on the title page.

In June 2010, the Veteran submitted additional evidence along 
with a waiver of RO review.  The Board accepts this additional 
evidence for inclusion in the record on appeal.  See 38 C.F.R. § 
20.1304 (2010).

On another matter, in a December 2007 rating decision, the RO 
denied an increased rating for degenerative disc disease of the 
lumbar spine.  The Veteran filed a notice of disagreement (NOD) 
in March 2008.  In July 2009, the RO increased the rating for the 
disability to 40 percent, effective August 29, 2009, and issued a 
statement of the case (SOC) denying a rating in excess of 40 
percent.  The Veteran did not file a substantive appeal.  Thus, 
that issue is not in appellate status and will not be addressed 
in the instant decision.

The Board also notes that the Veteran submitted additional 
evidence pertaining to his peripheral neuropathy after the 
issuance of the August 2007 supplemental statement of the case 
(SSOC).  An SSOC will be furnished unless the additional evidence 
received duplicates evidence previously of record which was 
discussed in the SOC or a prior SSOC or the additional evidence 
is not relevant to the issue, or issues, on appeal.  38 C.F.R. § 
19.37 (2010).  Upon review, the Board observes that the evidence 
is cumulative of evidence previously of record and discussed in 
the August 2007 SSOC.  Hence, remand is not warranted.  Further, 
the Board decision is favorable on the initial ratings for the 
peripheral neuropathy.  In any event, for the reasons discussed 
above, the Board determines that any error in not returning the 
claim to the Agency of Original Jurisdiction (AOJ) for 
readjudication is harmless and results in no prejudice to the 
Veteran.  See 38 C.F.R. § 20.1102 (2010).

The issues of entitlement to service connection for a stomach 
disability and an initial compensable disability rating for 
tachycardia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the June 1, 2005, date of service connection to August 
26, 2009, the Veteran's hypertension had been manifested by a 
history of diastolic blood pressure of 100 or more with the 
requirement of continuous medication for control.

2.  Since August 27, 2009, the Veteran's hypertension has been 
manifested by diastolic blood pressure predominantly 110 or more 
but less than 120.

3.  From the June 1, 2005, date of service connection to March 
15, 2006, the Veteran's peripheral neuropathy of the right lower 
extremity had been manifested by mild incomplete paralysis of the 
sciatic nerve.

4.  Since March 16, 2006, the Veteran's peripheral neuropathy of 
the right lower extremity has continued to be most nearly 
approximated by mild incomplete paralysis of the sciatic nerve.

5.  From the June 1, 2005, date of service connection to March 
15, 2006, the Veteran's peripheral neuropathy of the left lower 
extremity had been manifested by mild incomplete paralysis of the 
sciatic nerve.

6.  Since March 16, 2006, the Veteran's peripheral neuropathy of 
the left lower extremity has been manifested by moderate 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 10 percent disability rating, but no 
higher, for hypertension prior to August 27, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Code 7101 (2010).

2.  The criteria for a 20 percent disability rating, but no 
higher, for hypertension since August 27, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Code 7101 (2010).

3.  The criteria for an initial 10 percent disability rating, but 
no higher, for peripheral neuropathy of the right lower extremity 
prior to March 16, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 
(2010).

4.  The criteria for a disability rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity since 
March 16, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 
(2010).

5.  The criteria for an initial 10 percent disability rating, but 
no higher, for peripheral neuropathy of the left lower extremity 
prior to March 16, 2006, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 
(2010).

6.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent disability rating, but no higher, for 
peripheral neuropathy of the left lower extremity since March 16, 
2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Prior to the initial adjudication of the Veteran's claims in the 
June 2006 rating decision, he was provided notice of the VCAA in 
September 2005.  An additional letter was sent in May 2006.  The 
September 2005 VCAA letter indicated the types of information and 
evidence necessary to substantiate the then claims for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  The May 2006 letter provided notice 
on the downstream disability rating and effective date elements 
of his claims.  

Moreover, it is observed that service connection for the claimed 
disabilities adjudicated in this decision has been established 
and initial ratings assigned.  Thus, the Veteran has been awarded 
the benefits sought, and such claims have been substantiated.  
See Dingess, 19 Vet. App. 473.  As such, 38 U.S.C.A. § 5103(a) 
notice is no longer required as to these matters, because the 
purpose for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance that, 
after awarding the Veteran service connection for his 
disabilities and assigning initial disability ratings for the 
conditions, he filed an NOD contesting the initial rating 
determinations.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran an SOC that addressed the initial ratings assigned for 
his disabilities, included notice of the criteria for higher 
ratings for the conditions, and provided the Veteran with further 
opportunity to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his appeal.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and assist 
the Veteran throughout the remainder of the administrative 
appeals process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

The Board notes the assertion of the Veteran's representative in 
a September 2009 statement that the Veteran should be provided a 
new VA examination, as the last examination was conducted in 
2005.  However, the representative does not cite to any worsening 
symptoms of the Veteran's disabilities, and the Veteran himself 
has not asserted that his disabilities have increased in 
severity.  Throughout the record on appeal, the Veteran has 
merely asserted that his disabilities warrant higher ratings 
based on the evidence of record.  Of note, in June 2010 
correspondence, he indicated that he has met the criteria for a 
higher rating for his hypertension.  Moreover, the Board observes 
that the record is adequate to rate his disabilities.  In this 
regard, the record contains treatment reports pertaining to his 
hypertension and peripheral neuropathy dated through September 
2009, and these reports are responsive to the respective rating 
criteria.  Further, the Board decision on the initial ratings for 
hypertension and peripheral neuropathy is favorable.  Thus, 
remand for a new VA examination is not required.

In sum, all relevant evidence necessary for an equitable 
resolution of the issues herein decided has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service treatment records, private medical records, VA 
examination reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
In this regard, although he submitted additional evidence in June 
2010 pertaining to his hypertension, he has not indicated that 
there are any other outstanding records pertinent to the appeal.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2010).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the propriety 
of the initial rating assigned, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Hypertension

The Veteran's hypertension has been assigned a noncompensable 
disability rating under Diagnostic Code 7101, 38 C.F.R. § 4.104 
(2010).

Under Diagnostic Code 7101, a rating of 10 percent requires 
diastolic blood pressure predominantly 100 or more, or systolic 
blood pressure predominantly 160 or more, or minimum evaluation 
for an individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous medication 
for control.  A rating of 20 percent requires diastolic blood 
pressure predominantly 110 or more, or systolic blood pressure 
predominantly 200 or more.  A rating of 40 percent requires 
diastolic pressure predominantly 120 or more.  A rating of 60 
percent requires diastolic blood pressure predominantly 130 or 
more.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.

The Board notes that, effective October 6, 2006, VA revised the 
regulations that govern the evaluation of specified 
cardiovascular disorders - those rated under Diagnostic Codes 
7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. 
4.100.  The revised regulation adds a new "Note (3)" to 38 
C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular 
disease, stating that hypertension is to be evaluated separately 
from hypertensive heart disease and other types of heart disease.   
The Board notes, however, that the actual criteria for rating 
hypertension (set forth in Diagnostic Code 7101, as above) has 
remained unchanged.  

In this case, the Veteran's service treatment records reflect 
treatment for hypertension, including with medication.  They also 
reflect that his diastolic blood pressure had been predominantly 
less than 100 and systolic blood pressure predominantly less than 
160.

Post-service, a November 2005 VA examination report reflects a 
history of hypertension with systolic blood pressure from 140 to 
160 and diastolic blood pressure from 90 to 100.  The Veteran 
reported taking medication.  On examination, his blood pressure 
was 160/100.  The diagnosis was of hypertension, not adequately 
controlled.

Also of record are treatment notes from a military facility.  A 
March 2006 note reflects a blood pressure of 133/85.  A May 2006 
note reflects a blood pressure of 127/85 and a notation that the 
hypertension was well controlled.  An August 2006 note reflects a 
blood pressure of 110/74 and indicated that the hypertension was 
under control with three medications.  The physician stated that 
he would not recommend that the Veteran's medications be stopped 
to see how high his blood pressure goes due to an increased 
cardiac risk with age.  Lastly, a report of a 5-day blood 
pressure check spanning from August 27, 2009, through September 
2, 2009, reflects blood pressures of 150/117, 148/107, 146/111, 
and 148/105.

A June 2010 letter from a private treating physician reflects 
that the Veteran's hypertension was controlled with four 
medications and that such medication regimen will be chronic.  
Indeed, the Veteran had required them since 2004 without 
resolution of the high blood pressure.

Given the above, the Board initially finds that a 20 percent 
rating is warranted for the Veteran's hypertension from August 
27, 2009.  This is the first date on which it is factually 
ascertainable that he has a diastolic blood pressure of 
predominantly 110 or more.  A higher rating is not warranted as 
his diastolic pressure has not been predominantly 120 or more 
over any portion of the rating period on appeal.  

Prior to August 27, 2009, the Board notes that the Veteran's 
service treatment records reflect a diastolic blood pressure 
predominantly less than 100 and systolic blood pressure 
predominantly less than 160.  However, during the November 2005 
VA examination, he reported a history of having a systolic blood 
pressure from 140 to 160 and a diastolic blood pressure from 90 
to 100.  He has also been on continuous medication for several 
years and his blood pressure during the VA examination was 
160/100.  Given the above, from the June 1, 2005, date of service 
connection to August 26, 2009, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that his hypertension had 
been manifested by a history of diastolic blood pressure of 100 
or more with the requirement of continuous medication for 
control.  Thus, an initial 10 percent rating is warranted for his 
hypertension for this portion of the appeal period.  A higher 
rating is not warranted as his diastolic blood pressure had not 
been predominantly 110 or more or systolic blood pressure 
predominantly 200 or more.  

In summary, an initial 10 percent disability rating is warranted 
from the June 1, 2005 date of service connection for the 
Veteran's hypertension and a 20 percent disability rating is 
warranted from August 27, 2009.   The Board notes that in 
reaching these conclusions, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

The Veteran's peripheral neuropathy of the right and left lower 
extremities has been rated under Diagnostic Code 8520, 38 C.F.R. 
§ 4.124a (2010).  A noncompensable rating has been assigned for 
each lower extremity prior to March 16, 2006, and a 10 percent 
rating has been assigned for each lower extremity as of March 16, 
2006.

Under Diagnostic Code 8520, for paralysis of the sciatic nerve, 
mild incomplete paralysis warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis, with marked muscular atrophy, 
warrants a 60 percent rating.  Complete paralysis of the sciatic 
nerve, where the foot dangles and drops, with no active movement 
possible of the muscles below the knee, and with flexion of the 
knee weakened or (very rarely) lost, warrants an 80 percent 
rating.

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for peripheral nerves are for 
unilateral involvement; when there is bilateral involvement, the 
VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.

The Board notes that words such as "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" 
by VA examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.

The Veteran's service treatment records reflect an injury to the 
low back with the development of associated symptoms in the lower 
extremities, especially on the left.

A November 2005 VA examination report reflects complaints of the 
lower body going numb after standing for more than five minutes.  
This occurred at least once on most days.  The Veteran also 
complained of waking up recently because of left foot pain.  
Examination revealed full range of motion of both knees and no 
abnormality of either foot.  Straight leg raising was to 45 
degrees bilaterally with back pain.  There was no muscle 
weakness.  There was anesthesia to pinprick in the L4-S1 
dermatomes on the right and L3-S1 dermatomes on the left.  Ankle 
reflexes were equivocal but other reflexes were present and 
equal.  The examiner observed that the Veteran had multiple minor 
and moderate musculoskeletal symptoms and only minor changes on 
x-ray.

Also of record are several treatment notes from private 
facilities, the pertinent findings of which are detailed below.  

A March 16, 2006, note reflects complaints of numbness in the 
legs after standing for a while.

An April 2006 note reflects complaints of low back pain and 
bilateral sciatica, worse on the left, that was interpreted as a 
classical L5 root distribution with associated sensory 
disturbance.  Examination revealed straight leg raising to 45 
degrees bilaterally with root tension signs, and both plantar 
responses were flexor.  The physician was unsure as to the 
presence of any focal neurological deficit in the lower 
extremities.  A note dated later that month reflects complaints 
of back pain with shooting down the left leg and a feeling of 
numbness spreading into both legs, left worse than right, when 
standing or leaning backward for any length of time.  On 
examination, hyperextension of the back caused pain to radiate 
down the left hamstring into the calf.  Knee and ankle reflexes 
were present, EHL (extensor hallucis longus) testing 
[dorsiflexion of the feet] was slightly weaker on the left, and 
straight leg raising was to almost 80 degrees on the left before 
causing pain initially into the left hamstring and calf.

A February 2007 physical therapy note reflects complaints of pain 
in the legs with tingling in the left anterior leg and great toe.  
Examination revealed full range of motion of the lower 
extremities with strength of 5/5 on the right and 5-/5 on the 
left, and patellar reflex of 2+ on the right and 1+ on the left.  
Straight leg raise was positive and light touch test was 
negative.  Subsequent notes dated through May 2007 reflect 
continuing complaints of pain and tingling in the lower 
extremities, especially the left.  

A January 2008 report reflects complaints of low back pain with 
occasional left leg radiation to the big toe side of the foot.  
After examination, the physician noted that, despite the 
occasional radiating left leg pain, there was no obvious sciatic 
nerve irritation at the time.  The Veteran was able to toe and 
heel stand.  Lasègue (straight leg raising) and femoral stretch 
tests caused significant low back pain but the examiner observed 
that there was no real sciatic irritation.  Patellar and Achilles 
reflexes were 3/4 bilaterally and there was a very slight 
decrease in left extensor hallucis strength.  There were no 
sensory changes to light touch.  The physician provided a 
diagnosis of occasional radiating pain, left leg.

A March 2009 treatment note reflects complaints of low back pain 
radiating to the legs but no weakness or numbness of the legs.  

Given the above, the Board finds that an initial 10 percent 
disability rating, each, is warranted for the Veteran's 
peripheral neuropathy of the lower extremities prior to March 16, 
2006.  The evidence prior to this date, namely, the November 2005 
VA examination report, reflects complaints of the lower body 
going numb after standing for awhile.  Such evidence also 
contains findings of impaired sensation of the lower extremities 
with equivocal ankle reflexes but no abnormality of either foot 
or any muscle weakness.  A higher rating is not warranted as the 
overall disability picture is not shown to most nearly 
approximate moderate impairment.  
Indeed, muscle strength in the lower extremities was essentially 
normal.

The Board also finds that a higher 20 percent disability rating 
is warranted for the Veteran's peripheral neuropathy of the left 
lower extremity since March 16, 2006.  The evidence since that 
date reflects possible slight weakness in left foot strength and 
slight reduction in left knee reflex.  However, the physicians 
were uncertain as to the presence of any objective signs of 
neuropathy, with the January 2008 physician providing a diagnosis 
only of occasional radiating pain to the left leg and the March 
2009 physician finding no weakness or numbness of the legs.  
Given the above, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that his peripheral neuropathy 
of the left lower extremity has been manifested by moderate 
incomplete paralysis of the sciatic nerve.  A higher rating is 
not warranted as, although there may have been slight weakness in 
dorsiflexion of the foot, the disability picture does not most 
nearly approximate that of moderately severe impairment.  Indeed, 
muscle strength in the lower extremities was essentially normal, 
as was sensation to light touch.

Regarding the right lower extremity, the Board finds that a 
rating in excess of 10 percent is not warranted for peripheral 
neuropathy of the right lower extremity.  The evidence since that 
date reflects that his symptoms were mainly sensory.  Further, 
the physicians were uncertain as to the presence of any objective 
signs of neuropathy, with neither January 2008 nor March 2009 
physician noting any abnormality in the right leg.  There was 
also no evidence of foot drop, diminished active movement of the 
muscles below the knee, or weakened flexion of the knee.  The 
Board finds that his right leg symptoms more nearly approximate 
mild incomplete paralysis of the sciatic nerve.  

In summary, an initial 10 percent disability rating, but no 
higher, is warranted for peripheral neuropathy of the right lower 
extremity; an initial 10 percent disability rating, but no 
higher, is warranted for peripheral neuropathy of the left lower 
extremity prior to March 16, 2006; and a 20 percent disability 
rating, but no higher, is warranted for peripheral neuropathy of 
the left lower extremity since March 16, 2006.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

All Disabilities

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
veteran's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule; 
therefore, the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extra-schedular consideration referral).

In this case, the schedular evaluations for the Veteran's 
disabilities are not inadequate.  The symptoms described above 
for each disability are specifically noted in the rating 
criteria.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned evaluations for his levels of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disabilities that are unusual or different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for his disabilities are therefore adequate.  
Consequently, referral for extra-schedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Thus, further inquiry into 
extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 
115.

In summary, the Board has applied the benefit-of-the-doubt 
doctrine in granting higher initial ratings for hypertension, 
peripheral neuropathy of the lower extremities prior to March 16, 
2006, and peripheral neuropathy of the left lower extremity since 
March 16, 2006; however, as the preponderance of the evidence is 
against a higher rating for peripheral neuropathy of the right 
lower extremity since March 16, 2006, the benefit-of-the-doubt 
doctrine is not applicable, and that aspect of the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990); Hart, 21 Vet. App. 505.


ORDER

An initial 10 percent disability rating for hypertension prior to 
August 27, 2009, is granted, subject to the provisions governing 
the award of monetary benefits.

A 20 percent disability rating for hypertension from August 27, 
2009, is granted, subject to the provisions governing the award 
of monetary benefits.

An initial 10 percent disability rating for peripheral neuropathy 
of the right lower extremity prior to March 16, 2006, is granted, 
subject to the provisions governing the award of monetary 
benefits.

A disability rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity since March 16, 2006, is 
denied.

An initial 10 percent disability rating for peripheral neuropathy 
of the left lower extremity prior to March 16, 2006, is granted, 
subject to the provisions governing the award of monetary 
benefits.

A 20 percent disability rating for peripheral neuropathy of the 
left lower extremity since March 16, 2006, is granted, subject to 
the provisions governing the award of monetary benefits.


REMAND

With respect to the claim of service connection for a stomach 
disability, on his August 2006 NOD, the Veteran indicated that he 
has chronic stomach irritation due to the increased pain 
medications (Neurontin and Motrin) for his now service-connected 
orthopedic disabilities, as well as his peripheral neuropathy.  

To date, the RO has not adjudicated the Veteran's claim on a 
secondary basis.  In this regard, the Veteran's service treatment 
records reflect a history of stomach problems, consisting of 
bouts of diarrhea 4 to 5 times per month, as well as rectal 
bleeding.  During a November 2005 VA examination, he reported a 
history of gastrointestinal (GI) bleeding.  The examiner noted 
that the Veteran may have GI bleeding which clearly needs 
endoscopic procedures to elucidate.  

Given the competent evidence of persistent or recurrent symptoms 
of disability and the potential for abdominal distress from pain 
medications, the RO should schedule the Veteran for a VA 
examination to determine whether he has a stomach disability and 
whether it had its onset in service or is otherwise etiologically 
related to service or to a service-connected disability.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Regarding the claim of entitlement to an initial compensable 
disability rating for tachycardia, the November 2005 VA examiner 
noted that the Veteran has recurrent tachycardia and some 
ischemic cardiac features requiring further studies such as 24-
hour tape, echocardiography and calcium studies, or angiography 
to elucidate further.  Such studies have not been accomplished.  
Thus, the RO should obtain all further indicated studies to 
ensure that the record is adequate to properly evaluate the 
Veteran's disability.  See Diagnostic Codes 7010, 7011, 38 C.F.R. 
§ 4.104 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) on the claim of service connection 
for a stomach disorder, to include on a 
secondary basis.  The RO should then assist 
him in obtaining any additional evidence 
identified following the current procedures 
set forth in 38 C.F.R. § 3.159.  any negative 
search should be noted in the record and 
communicated to the Veteran.

2.  The RO should then schedule the Veteran 
for a VA examination to determine the nature, 
extent, and etiology of any current stomach 
disability.  His claims file should be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should list all GI disabilities.  
For each diagnosed disability, the examiner 
should provide an opinion on whether it is at 
least as likely as not (50 percent or greater 
probability) that the disability had its 
onset in service or within one year 
thereafter or is otherwise etiologically 
related to service or a service-connected 
disability.  In rendering the opinion, the 
examiner should address the Veteran's 
contention that pain medications have 
irritated his stomach.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached.

3.  The RO should also schedule the Veteran 
for a VA examination to determine the current 
severity of his tachycardia.  His claims file 
should be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should be 
conducted, to include a 24 hour tape, 
echocardiograph, Calcium studies, and an 
angiography.  If any of the above tests are 
deemed not to be necessary, the examiner must 
explain why this is so.  The report should 
set forth all objective findings regarding 
the Veteran's tachycardia, particularly the 
current severity of symptoms.

Based on the results of the examination and a 
review of the claims file, the examiner 
should state whether the Veteran's 
tachycardia results in: 

(i)  Paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than 
four episodes per year documented by ECG or 
Holter monitor; 

(ii)  Permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four 
episodes per year of paroxysmal atrial 
fibrillation or other supraventricular 
tachycardia documented by ECG or Holter 
monitor; 

(iii)  For indefinite period from date of 
hospital admission for initial evaluation and 
medical therapy for a sustained ventricular 
arrhythmia, or; for indefinite period from 
date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic 
implantable Cardioverter-Defibrillator (AICD) 
in place;

(iv)  Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent;

(v)  More than one episode of acute 
congestive heart failure in the past year, 
or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent;

(vi)  Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-
ray; or 

(vii)  Workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; 
continuous medication required.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Thereafter, the RO should readjudicate 
the claims, to include consideration on a 
secondary basis for the stomach disability.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued an SSOC and provided an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


